Supplemental Opinion on Re-hearing.
Appeal from Cedar District Court. — Hon. James D. Gteein, Judge.
This is a suit in equity, and it involves mutual claims of the parties, growing out of the use and occupation by the defendant of a farm and certain live stock and farming utensils and grain, which farm and personal property belonged to the plaintiff, and the possession of which was transferred to the defendant. There was a decree and judgment for the plaintiff for five hundred dollars, and he appeals. — Reversed.
Kothrook, C. J.
I. This cause was submitted to this court at a former term, and on the twenty-second 'day of May, 1895, an opinion was filed in which the decree of the district court was modified and affirmed. Each party filed a petition for re-hearing, and a re-hearing was granted, and the cause has been again examined by the court, in the light of the arguments on re-hearing. As we have reached a different conclusion from that announced in the former submission, this opinion will be substituted for that heretofore filed.
The defendant is the plaintiff’s son. The family consisted of the plaintiff and his wife and the defendant and one other son, named Joel Walker. The defendant was the younger son. The plaintiff settled on the farm, the possession .of which is in controversy, in the year 1854. It consisted of one hundred and sixty acres, and was in full cultivation; and in the fall of the year 1881, the defendant and his wife were living with the father and mother, and all residing in the same dwelling house. At the time last named, an arrangement was made by which the defendant assumed the management of the farm, and the father and mother and the son and his wife lived on the farm as one family, until 1892, when a separa j tion took place. As we understand it, there was a disagreement between the parties, and the contention in this case involves the adjustment and settlement of the rights of the parties growing out of the defendant’s management of the farm. The plaintiff claimed in the petition filed in this case, that there was a contract by which the defendant was to carry on the farm, and the proceeds of the farming operations were to be equally divided between the parties; and he claimed that the live stock and probably other personal property on the farm remained his property, *106and that defendant should account to him for the value thereof. In short, the claim of the plaintiff was that the farm and personal property at all times belonged to him, and that the son managed the farm for one-half of the proceeds, after taking out the support of the family. The defendant, by his answer, admitted that he took and held possession of the real and personal property. He denied that there was any agreement to manage the farm and divide the proceeds, but claimed that the contract was that he was to have the use of the farm without charge, except that he should keep and furnish a home for plaintiff and his wife, and should keep said place in repair, and pay the taxes thereon, and with the further agreement that plaintiff would secure to the defendant the title to the land, and make him compensation for the improvements he should make thereon. There were other allegations in the pleadings, and the evidence in the case took a very wide range, and the rental value of the farm, the value of the live stock, and the farm machinery and implements, and the value of the grain on hand in 1881, and the value of the boarding and clothing and medicines and medical attention for the father and mother, the improvements put upon the farm by the son, and many other things, were testified to by witnesses. A short time after the commencement of the suit, the district court appointed a receiver, who took possession of the personal property then on the farm, and holds the same or its proceeds, subject to the further orders of the court.
II. Whatever arrangement was made between the parties as to their rights growing out of the son’s management of the farm, was purely oral. It was just such conversations and consultations as might be expected to take place between a son and his father, who was somewhat advanced in life, and who desired to be relieved from active business affairs. The older *107son, Joel, had gone away from the home, and was taking care of himself. His father had aided him in making a start in life; to what extent does not clearly appear, and that is not material. But it is shown that the plaintiff desired to give the defendant an opportunity, by in some measure putting him on an equality with the other son, so far as providing him an equal opportunity to that of his brother. The district court found that the carrying on of the farm was not a joint or partnership enterprise, and we think that so far as the claim made by the plaintiff, that the net proceeds of the farm were to be equally divided, the finding is correct. But our re-examination of the record leads us to the conclusion that the defendant did not show, by a preponderance of the evidence, that the personal property was a gift to him from his father. It is true, as stated in the former opinion in the case, that under the evidence no exact finding can be made. It is impossible to do so. Both parties make most extravagant claims, and they are, in some sense, supported by the testimony of the parties and their wives, and others. The defendant claims a very large amount for improvements on the farm and other expenditures, such as the boarding of the father and mother, and medical attention, and other things. The testimony as to some of these claims is absolutely unworthy of belief, because it is contrary to the common judgment of mankind. The testimony of some of the witnesses on the other side is somewhat in the same line, but not quite so extravagant. We will not particularize. The whole tenor and scope of the controversy lead us to the conclusion that as near a fair and equitable adjustment as can be made under the evidence is that the defendant should be charged with the fair market value of the personal property which he took possession of when he commenced the management of the farm, and that no deduction should be *108made therefrom except for permanent improvements, in the way of buildings. It is claimed in behalf of plaintiff, that the property on the farm in the fall of 1881, when the arrangement commenced, was worth six thousand dollars, or more. We think this is an extravagant claim. In averaging up the evidence, we think it approximates four thousand dollars. Prom this we deduct eight hundred dollars, for permanent improvements, leaving due to the plaintiff the sum of three thousand two hundred dollars. It appears to us that the defendant ought to be required to account for personal property about equal in value to that received by him in 1881, and that he ought to be allowed for permanent improvements, only. . According to the evidence as to the rental value of the farm, he had an opportunity that he ought to have improved. There were no great expenditures. The services of the father and mother, in our opinion, ought to be sufficient compensation for their living; and we think the evidence so shows. The father had conveyed forty acres of land to the defendant before he took charge of the farm of one hundred and sixty acres. The son testified in part as follows: “My father is surety on a note to A. A. Ball & Co. for two thousand five hundred dollars, given in October, 1890, which has not been paid. I am indebted to Ball & Co. on a note for two thousand dollars; and I owe other parties five hundred dollars. I own forty acres, which I value at two thousand dollars; and, besides what I have on the place, I have nothing. The stock and property on the farm is valued at two thousand six hundred and fifty-three dollars.” The forty-acre tract referred to by defendant is the land given him. by his father.
III. There was another suit between the parties. On the second day of January, 1890, the plaintiff and his wife conveyed the farm to the defendant upon certain conditions. An action was commenced by the *109plaintiff to set aside the conveyance, and there was a decree for the plaintiff. An appeal was taken to this court, and the decree was “affirmed.” See Walker v. Walker, 93 Iowa, 643 (61 N. W. Rep. 930). The district court allowed the defendant one thousand seven hundred dollars, in that case, for improvements placed upon the farm after the conveyance was made to him. It was held by this court in that case that the judgment for improvements was not authorized by the pleadings. But we held that the defendant ought not to be precluded from presenting that claim, and the cause was remanded, with instructions to permit the pleadings “to be amended” in that action, if the parties should be so advised. There was some misapprehenson about that claim for improvements when the former opinion was written in this case, and it is proper to say that we are not advised whether the claim has been adjudicated, and it is not intended by this opinion to determine any question in reference thereto. The controversy in this case has no reference to any improvements made on the land after January, 1890. The decree of the district court will be reversed, and the plaintiff will have judgment for three thousand two hundred dollars and the property and money in the hands of the' receiver will be appropriated in payment of the judgment; defendant to pay the costs of this appeal. — -Reversed.